


Exhibit 10.1
FIRST AMENDMENT TO LEASE
This First Amendment to Lease (“Amendment”) is made as of June 13, 2013 by and
between The Wells Fund XI - Fund XII - REIT Joint Venture (“Landlord”), and
SelectQuote Insurance Services, a California corporation (“Tenant”).
RECITALS:
A.    Landlord and Tenant executed that certain Office Lease Agreement dated
December 15, 2012 (“Lease” or “Original Lease”) for certain premises more
particularly described therein containing approximately 34,385 rentable square
feet (“Original Premises”) in the 20/20 Building, 2020 West 89th Street,
Leawood, Kansas (the “Building”).
B.    The Lease Commencement Date was February 1, 2013 and the scheduled
Expiration Date is October 31, 2018.
C.    Tenant desires that the Premises include an additional portion of the
third floor of the Building containing approximately 8,561 rentable square feet
(“Expansion Premises”) shown on Exhibit A attached hereto and made a part
hereof.
D.    Landlord and Tenant otherwise desire to amend the Lease as set forth
below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    The recitals set forth above are hereby incorporated into and made a
material part of this Amendment. Capitalized terms used but not otherwise
defined herein shall have the same meaning ascribed to them in the Lease.
2.    The Premises are hereby expanded to include the Expansion Premises for a
lease Term commencing on the Expansion Space Commencement Date and expiring on
the Expiration Date set forth in the Original Lease. The “Expansion Space
Commencement Date” shall be the earliest of (a) the date on which Tenant
occupies any portion of the Expansion Premises and begins conducting business
therein, (b) the date on which the Work (as defined in Exhibit B hereto) in the
Expansion Premises is Substantially Completed (as defined in Exhibit B hereto),
or (c) the date on which the Work in the Expansion Premises would have been
Substantially Completed but for the occurrence of any Tenant Delay Days (as
defined in Exhibit B hereto). The rentable square footage of the Premises shall
be 42,946 rentable square feet, being the 34,385 rentable square feet in the
Original Premises and the 8,561 rentable square feet in the Expansion Premises.
Consequently, as of the Expansion Space Commencement Date Tenant's Proportionate
Share of Real Estate Taxes and Operating Charges shall be 61.2%. Tenant grants
Landlord the right to enter the Expansion Premises in order to perform the work
described in Exhibit B. Tenant shall not interfere with Landlord's performance
of the Work; however, Landlord agrees to use commercially reasonable efforts to
cooperate with Tenant to minimize disruption to Tenant's business activities in
the Premises. Tenant releases Landlord and agrees to hold Landlord harmless from
any and all claims for loss, cost, damage, liability, injury, or inconvenience
caused by Landlord's performance of such Work while Tenant is in possession of
the Premises; provided, however, the foregoing release and indemnity shall not
be applicable to claims to the extent they arise by reason of the negligence or
willful misconduct of Landlord or Landlord's contractors or agents.




--------------------------------------------------------------------------------




3.    (a) In addition to Base Rent payable under the Lease for the Original
Premises, Tenant shall pay Base Rent for the Expansion Premises in the following
amounts at the following times in accordance with the requirements of the Lease
(prorated for any partial month):
Time Period
Annual
Amount
Monthly
Amount
Per Square Foot/Year
E.S.C.D. - 1/31/14
--
$13,019.85
$18.25
2/1/14 - 1/31/15
$159,363.02
$13,280.25
$18.62
2/1/15 - 1/31/16
$162,550.28
$13,545.86
$18.99
2/1/16 - 1/31/17
$165,801.28
$13,816.77
$19.37
2/1/17 - 1/31/18
$169,117.31
$14,093.11
$19.75
2/1/18 - 10/31/18
--
$14,374.97
$20.15

    
E.S.C.D. = Expansion Space Commencement Date
Notwithstanding the foregoing, provided no Event of Default by Tenant exists,
Tenant shall not be required to pay Base Rent for the Expansion Premises as set
forth above in this Section for the first x number of days after the Expansion
Space Commencement Date, where x is equal to 90 days multiplied by a fraction,
the numerator of which is the number of months between the Expansion Space
Commencement Date and October 31, 2018 and the denominator of which is the
number of months between the Lease Commencement Date (i.e., February 1, 2013)
and October 31, 2018 (the “Proration Fraction”). In the event that Tenant
commits a material, monetary Event of Default during the Term and Tenant fails
to cure before Landlord exercises its remedies under the Lease, then the
unamortized portion of all sums so abated shall be immediately due and payable,
such amortization to be on a straight line basis over the initial Term of this
Lease.
(b) In addition to the foregoing amounts, Tenant shall pay additional Base Rent
for above-standard HVAC for the Expansion Premises as set forth in the following
table (prorated for any partial month):
 
Months


Annual
HVAC


Monthly
HVAC
E.S.C.D. - 1/31/14
---
$178.35
2/1/14 - 1/31/15
$2,183.06
$181.92
2/1/15 - 1/31/16
$2,226.72
$185.56
2/1/16 - 1/31/17
$2,271.25
$189.27
2/1/17 - 1/31/18
$2,316.68
$193.06
2/1/18 - 10/31/18
---
$196.92



4.    Tenant shall continue to be responsible for Additional Rent as provided in
the Lease, subject to the increase of Tenant's Proportionate Share stated above
in this Amendment.
5.    The workletter attached hereto as Exhibit B is hereby made a material part
hereof. Tenant accepts the Expansion Premises in an “as is” condition except as
provided in Exhibit B.
6.    Reference is made to the last sentence of Section 24.1 of the Original
Lease. Because this expansion is within the first 13,000 rentable square feet of
Tenant's expansion space, Tenant shall be entitled to a parking ratio for the
Expansion Premises of 6.5 spaces per 1,000 rentable square feet, once Landlord




--------------------------------------------------------------------------------




completes its intended parking expansion project at the Building, which Landlord
shall complete on or before October 31, 2013. Landlord shall use commercially
reasonable efforts to complete the parking expansion project by August 31, 2013.
Subject to availability and the direction of Building property management,
Landlord shall permit a reasonable number of Tenant's employees to park in the
Building's covered parking area and the unpaved area behind the Building's
surface parking lot as needed prior to completion of the parking expansion
project. Landlord shall use commercially reasonable efforts to ensure that the
parking expansion project does not unreasonably interfere with the parking
spaces provided to Tenant under the Original Lease.
7.    [Intentionally Deleted]
8.    In Section 1 of Exhibit B to the Original Lease, the words “new sinks” and
“partition in bathrooms” are hereby deleted and replaced with “new finish
flooring.”
9.    Neither Landlord nor Tenant has dealt with any broker or agent in
connection with the negotiation or execution of this Amendment, other than CBRE
Inc. (“Landlord's Broker”); and Block Real Estate Services (“Tenant's Broker”),
whose commissions shall be paid by Landlord pursuant to their separate
agreement. Tenant and Landlord shall each indemnify the other against all costs,
expenses, attorneys' fees, and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through,
or under the indemnifying party.
10.    This Amendment sets forth the entire agreement with respect to the
matters set forth herein. There have been no additional oral or written
representations or agreements. In the case of any inconsistency between the
provisions of this Amendment and the Original Lease, including the Exhibits
hereto, the provisions of this Amendment shall control to the extent necessary
to resolve any inconsistency.


11.    This Amendment shall not be binding until executed and delivered by both
parties.
12.    This Amendment may be executed in any number of counterparts, any one of
which shall be an original, but all of which together shall be one and the same
instrument.
13.    Except as amended by this Amendment, the Lease is hereby ratified and
shall remain unmodified and in full force and effect. However, Section 25.28 of
the Original Lease shall not be reinstated (i.e., Landlord shall not be required
to make the payment required by Section 25.28 a second time) by virtue of this
Amendment.




--------------------------------------------------------------------------------




DATED as of the date first above written.
LANDLORD:


THE WELLS FUND XI-FUND XII-REIT JOINT VENTURE
a Georgia joint venture partnership
                    
By:     Wells Real Estate Fund XI, L.P.,
a Georgia limited partnership

By: Wells Partners, L.P.,
a Georgia limited partnership, as
General Partner


By: Wells Capital, Inc.,
a Georgia Corporation, as General
Partner


By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Senior Vice President


                        
By:    Wells Real Estate Fund XII, L.P.,
                     a Georgia limited partnership


By: Wells Partners, L.P.,
a Georgia limited partnership, as
General Partner


By: Wells Capital, Inc.,
a Georgia corporation, as
General Partner
                    
By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Senior Vice President




--------------------------------------------------------------------------------




By:    Piedmont Operating Partnership, LP,
a Delaware limited partnership


By: Piedmont Office Realty Trust, Inc.,
a Maryland corporation,
    its sole General Partner
                            
By: /s/ Joseph H. Pangburn
Name: Joseph H. Pangburn
Title: Senior Vice President




TENANT:


SELECTQUOTE INSURANCE SERVICES,
a California corporation




By: /s/ Robert Edwards
Name: Robert Edwards
Title: COO/CFO




--------------------------------------------------------------------------------




EXHIBIT A


EXPANSION PREMISES


[selectquotefloorplan.jpg]








--------------------------------------------------------------------------------




EXHIBIT B


WORKLETTER




1.    Space Plans. On or before the execution of this Amendment, Landlord and
Tenant have agreed upon a space plan depicting improvements to be installed in
the Expansion Premises, which plans were prepared by Rees Masilionis Turley,
Project Number 2013301, and dated May 16, 2013 (the “Space Plans”).


2.    Working Drawings.


(a)    Preparation and Delivery. Based on the Space Plans, Landlord shall cause
to be prepared final working drawings of all improvements to be installed in the
Expansion Premises of similar fit and finish of the existing office area
Premises and deliver the same to Tenant for its review and approval (which
approval shall not be unreasonably withheld, delayed or conditioned). Such
working drawings shall be prepared by a design consultant selected by Landlord
(“Architect”).


(b)    Approval Process. Tenant shall notify Landlord whether it approves of the
submitted working drawings within two (2) business days after Landlord's
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within five (5) business days
after such notice, revise such working drawings in accordance with Tenant's
objections and submit the revised working drawings to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted working drawings within one (1) business day after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to notify Landlord that
it disapproves of the initial working drawings within two (2) business days (or,
in the case of resubmitted working drawings, within one (1) business day) after
the submission thereof, then Tenant shall be deemed to have approved the working
drawings in question.


3.    Landlord's Approval; Performance of Work. Landlord's approval of such
working drawings shall not be unreasonably withheld, provided that (a) they
comply with all laws, (b) the improvements depicted thereon do not adversely
affect (in the reasonable discretion of Landlord) the Building Structure and
Systems, the exterior appearance of the Building, or the appearance of the
common area, (c) such working drawings are sufficiently detailed to allow
construction of the improvements in a good and workmanlike manner, and (d) the
improvements depicted thereon conform to the rules and regulations promulgated
from time to time by Landlord for the construction of tenant improvements. As
used herein, “Working Drawings” shall mean the final working drawings approved
by Landlord, as amended from time to time by any approved changes thereto, and
“Work” shall mean all improvements to be constructed by Landlord in accordance
with and as indicated on the Working Drawings. Landlord's approval of the
Working Drawings shall not be a representation or warranty of Landlord that such
drawings are adequate for any use or comply with any law, but shall merely be
the consent of Landlord thereto. Tenant shall, at Landlord's request, sign the
Working Drawings to evidence its review and approval thereof. After the Working
Drawings have been approved, Landlord shall cause the Work to be performed in
substantial accordance with the Working Drawings, using a general contractor
selected by Landlord.


4.    Change Orders. Tenant may initiate changes in the Work through Landlord's
project manager. Each such change must receive the prior written approval of
Landlord, such approval not to be unreasonably withheld or delayed; however, (a)
if such requested change would adversely affect (in the reasonable discretion of
Landlord) (i) the Building Structure and Systems, (ii) the exterior appearance
of




--------------------------------------------------------------------------------




the Building, or (iii) the appearance of the common area, or (b) if any such
requested change might delay the Expansion Commencement Date, Landlord may
withhold its consent in its sole and absolute discretion. If Tenant requests any
changes to the Work described in the Working Drawings, then such increased costs
and any additional design costs incurred in connection therewith as the result
of any such change shall be added to the Total Construction Costs.


5.    Definitions. As used herein, a “Tenant Delay Day” shall mean each day of
delay in the performance of the Work that occurs (a) because of Tenant's failure
to timely deliver or approve any required documentation such as the Space Plans
or Working Drawings, (b) because Tenant fails to timely furnish any information
or deliver or approve any required documents such as the Space Plans, Working
Drawings (whether preliminary, interim revisions or final), pricing estimates,
construction bids, and the like, (c) because of any change by Tenant to the
Space Plans or Working Drawings, (d) because Tenant fails to attend any meeting
with Landlord, the Architect, any design professional, or any contractor, or
their respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans, Working
Drawings, or in connection with the performance of the Work, (e) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord's standard finish-out materials, or (f) because a Tenant Party
otherwise delays completion of the Work. As used herein, “Substantial
Completion,” “Substantially Completed,” and any derivations thereof mean the
Work in the Premises is substantially completed (as reasonably determined by
Landlord) in substantial accordance with the Working Drawings. Substantial
Completion shall have occurred even though minor details of construction,
decoration, and mechanical adjustments remain to be completed by Landlord.


6.    Demising Work. In conjunction with the Work, Landlord shall build a
Building standard demising wall and, as appropriate, separate electrical,
fire/life safety, HVAC, and other systems serving the Expansion Premises and
other space in the Building. The cost of such demising and related work shall be
borne equally by Landlord and Tenant, provided that Tenant may use the Expansion
Premises Construction Allowance to pay for Tenant's share of such demising and
related work. Furthermore, Tenant (and not Landlord) shall be responsible for
drywall and finish on the side of the wall located within the Premises, as well
as any electric and other infrastructure that Tenant desires to install in the
demising wall, provided that the Expansion Premises Construction Allowance may
be used to pay for same. Landlord's portion of the demising costs is herein
called “Landlord's Demising Costs.”


7.    Walk-Through; Punchlist. When Landlord considers the Work in the Expansion
Premises to be Substantially Completed, Landlord will notify Tenant and within
two (2) business days thereafter, Landlord's representative and Tenant's
representative shall conduct a walk-through of the Expansion Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the Work. Neither Landlord's
representative nor Tenant's representative shall unreasonably withhold his or
her agreement on punchlist items. Landlord shall use reasonable efforts to cause
the contractor performing the Work to complete all punchlist items within 30
days after agreement thereon; however, Landlord shall not be obligated to engage
overtime labor in order to complete such items. Resolution of punchlist items
may occur after the Expansion Commencement Date and shall not be deemed a delay
in the Substantial Completion of the Work.


8.    Cost of the Work. The entire cost of performing the Work other than
Landlord's Demising Costs (including design of the Work and preparation of the
Working Drawings, costs of construction labor and materials, electrical usage
during construction, additional janitorial services, general tenant signage,
related taxes and insurance costs, and the construction supervision fee
referenced below, all of which costs are herein collectively called the “Total
Construction Costs”) in excess of the Expansion Premises Construction Allowance
(hereinafter defined) shall be paid by Tenant. Upon Substantial Completion of




--------------------------------------------------------------------------------




the Work and before Tenant occupies the Premises to conduct business therein,
Tenant shall pay to Landlord (if any) an amount equal to the Total Construction
Costs (as adjusted for any approved changes to the Work), less the amount of the
Expansion Premises Construction Allowance. In the event of default of payment of
such excess costs, Landlord (in addition to all other remedies) shall have the
same rights as for a Default under the Lease.


9.    Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed the product of $26.00 per rentable square foot in the
Expansion Premises multiplied by the Proration Fraction (such sum is herein
called the “Expansion Premises Construction Allowance”) to be applied toward the
Total Construction Costs, as adjusted for any changes to the Work, and as
otherwise set forth in this Section 9. The Expansion Premises Construction
Allowance shall be applied by Landlord to the payment of the Total Construction
Costs, if, as, and when the cost of the Work is actually incurred and paid by
Landlord. To the extent not used to pay the Total Construction Costs, the
Expansion Premises Construction Allowance may be used by Tenant in its
discretion for new improvements to the Original Premises made in accordance with
the Original Lease, to reimburse Tenant for previous improvements to the
Original Premises, or to pay Tenant's construction manager a fee up to 2.5% of
the Expansion Premises Construction Allowance. The Expansion Premises
Construction Allowance must be used (i.e. work performed and (as applicable)
invoices submitted to Landlord) within six months following the Expansion
Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto. Notwithstanding anything to the contrary
contained herein, no portion of the Expansion Premises Construction Allowance
may be used to purchase or install Cabling, furniture, fixtures or equipment; to
purchase art; as rent credit; to pay moving costs, legal fees or other costs of
Tenant's consultants; or to pay for other non-capital expenses.


10.    Construction Management. Landlord or its agent shall supervise the Work
and coordinate the relationship between the Work, the Building and the
Building's systems and equipment. In consideration for Landlord's construction
supervision services, Tenant shall pay to Landlord a construction supervision
fee equal to four percent (4%) of the Total Construction Costs. The Expansion
Premises Construction Allowance may be used to pay such costs.


11.    Construction Representatives. Landlord's and Tenant's representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:


Landlord's Representative:    Erin Merrill
CBRE
4717 Grand Avenue, Suite 500
Kansas City, MO 64112
Telephone: (816) 968-5802
e-mail: erin.merrill@cbre.com


Tenant's Representative:    Bill Grant
2020 W 89th 
Leawood, KS 66206
Telephone: (913) 638-2769
e-mail: bgrant@selectquotesenior.com


12.    Miscellaneous. To the extent not inconsistent with this Exhibit, the
Lease shall govern the performance of the Work and Landlord's and Tenant's
respective rights and obligations regarding the improvements installed pursuant
thereto.




